UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4289
JOHN CHARLES STANLEY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CR-99-390-CCB)

                      Submitted: January 26, 2001

                      Decided: February 6, 2001

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GIL-
DEN & RAVENELL, P.A., Baltimore, Maryland, for Appellant.
Lynne A. Battaglia, United States Attorney, Andrea L. Smith, Assis-
tant United States Attorney, Jonathan P. Luna, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.
2                      UNITED STATES v. STANLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  John Charles Stanley appeals the denial of his suppression motion
and his resulting conviction pursuant to a guilty plea for violation of
21 U.S.C. § 841(a) (West 1999) and 18 U.S.C. § 2 (1994), possession
with intent to distribute cocaine base. We affirm.

   This Court reviews the factual findings underlying a motion to sup-
press for clear error, while reviewing the legal determinations de
novo. See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, this Court reviews the
evidence in the light most favorable to the government. See United
States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). It is the role of
the fact finder to observe witnesses and weigh their credibility during
pretrial motions to suppress and this court accords great deference to
these findings. See United States v. Murray, 65 F.3d 1161, 1169 (4th
Cir. 1995).

   Stanley was driving in Maryland when he was stopped by police
for a vehicle equipment violation. Stanley was detained while an out-
standing New Jersey warrant was confirmed. A canine officer was
called to the scene and the drug dog alerted on the trunk of the car
Stanley was driving. "Having the trained dog sniff the perimeter of
[defendant’s] vehicle, which had been lawfully stopped in a public
place, did not of itself constitute a search." United States v. Jeffus, 22
F.3d 554, 556-57 (4th Cir. 1994) (citing United States v. Place, 462
U.S. 696,707 (1983)).

   Moreover, the district court properly found Officer Amoia entitled
to rely on the dog handler’s statement that the dog had alerted to
believe that the dog had done so. Conrod v. Williams, 120 F. 3d 92,
98 (8th Cir. 1997). The district court’s findings regarding the dog’s
training and reliability are factual in nature and subject to the clearly
                       UNITED STATES v. STANLEY                         3
erroneous standard of review. United States v. Diaz, 25 F.3d 292, 394
(6th Cir. 1994). Courts disagree as to whether and what evidence is
necessary to establish the reliability of a trained narcotics dog. United
States v. Kennedy, 131 F.3d 1371, 1376-77 (10th Cir. 1997); United
States v. Williams, 69 F.3d 27, 28 (5th Cir. 1995); Diaz, 25 F.3d at
394. Assuming, without deciding, that some evidence is necessary,
we find Officer Amoia’s testimony regarding his familiarity with the
dog and its training sufficient to establish the dog’s reliability in this
case. The search that followed the alert by the drug dog revealed bags
in the trunk of Stanley’s car containing controlled substances. Those
packages, even if closed, were properly searched. See California v.
Acevedo, 500 U.S. 565, 580 (1991).

   Moreover, Stanley was subject to arrest under the outstanding New
Jersey warrant and upon his arrest the car he was driving, which was
registered to another who was not present, would have been
impounded and searched under written police policy. An inventory
search, even if not thorough and complete, satisfies the Fourth
Amendment if administered in good faith. Colorado v. Bertine, 497
U.S. 367, 369-70 & 374 (1987). Any omissions from the inventory
list created from the search of Stanley’s car were not sufficient to
create an inference of bad faith on the part of police. Id.

   The district court therefore properly found the search of the car
based on probable cause as a result of the dog alert, that the closed
containers within the car were lawfully searched and that, had the dog
not alerted on the car, the evidence would have been inevitably dis-
covered in a valid inventory search. The district court’s order denying
Stanley’s suppression motion and judgment and commitment order
are therefore affirmed. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                             AFFIRMED